Title: From Benjamin Franklin to Madame Brillon: “The Ephemera,” 20 September 1778
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


The following piece, originally published as “Lettre à Madame B.” but better known as “The Ephemera,” strikes a rare note in the canon of Franklin’s writings: a note of melancholy. In its bittersweet brooding over the brevity of life and the vanity of human endeavor, it does not try to instruct or reform, but merely to create a mood.
That Franklin should have felt old and somewhat discouraged in the summer of 1778 is hardly surprising. He was seventy-two. Flanked by the brisk and efficient Adams, not quite forty-three, and by the restless, hostile thirty-seven-year-old Arthur Lee, infatuated with the equally young Madame Brillon who was ever-so-gently rejecting him, he may well have thought that with the signing of the treaty of alliance in February his mission in France was coming to a close.
The visit to Moulin-Joli that triggered “The Ephemera” may have taken place on August 13, one of the few occasions on which Franklin absented himself from Paris. He composed the fantasy in the course of the following weeks, dated it September 20, not long before his second visit to Anet, and probably took with him a French translation for the benefit of Madame Brillon who did not read English.
Two years later, he described “some few Circumstances” of the piece’s composition and dissemination in a letter to William Carmichael:
The person to whom it was addressed is Madame Brillon a Lady of most respectable Character and pleasing Conversation Mistress of an amiable family in this Neighbourhood, with which I spend an Evening twice in every Week. She has among other Elegant accomplishments that of an Excellent Musician, and with her Daughters who sing prettily, and some friends who play, She kindly entertains me and my Grandson with little Concerts, a Dish of Tea and a Game of Chess. I call this my Opera; for I rarely go to the Opera at Paris. The Moulin Joly is a little Island in the Seine about 2 Leagues from hence, Part of the Country Seat of another friend, where we visit every Summer and spend a Day in the pleasing Society of the ingenious learned and very polite Persons who inhabit it. At the Time when the Letter was written, all conversations at Paris were filled with Disputes about the Musick of Gluck and Picciny, a German and an Italian Musician, who divided the Town into Violent Parties. A friend of the Lady having obtained a Copy of it under a promise not to give another, did not observe that Promise so that many have been taken, and it is become as publick as such a thing can well be that is not printed. But I could not dream of its being heard of at Madrid. The Thought was partly taken from a Little Piece of some unknown Writer which I met with 50 years since in a newspaper, and which the sight of the Ephemera brought to my Recollection.
When shown the piece, the Doctor’s old friend and translator, Barbeu-Dubourg, was so enthusiastic that, taking his cue from its theme, he urged prompt publication: “Il est bien essentiel de faire  paroitre tres promptement la traduction de ce petit morceau exquis qui perdroit chaque jour, pour ne pas dire chaque heure, beaucoup de sa valeur.” Franklin, who at first had shied away from publication, as he told Carmichael, changed his mind and printed, as a bagatelle, a French translation called “Lettre à Madame B.” on his Passy press.
 
Passy. Sept 20. 1778.
You may remember, my dear Friend, that when we lately spent that happy Day in the delightful garden and sweet Society of the Moulin-Joli, I stopt a little in one of our Walks, and staid some time behind the Company. We had been shewn numberless Skeletons of a kind of little Fly, called an Ephemere, all whose successive Generations we were told were bred and expired within the Day. I happen’d to see a living Company of them on a Leaf, who appear’d to be engag’d in Conversation. You know I understand all the inferior Animal Tongues: my too great Application to the Study of them is the best Excuse I can give for the little Progress I have made in your charming Language. I listned thro’ Curiosity to the Discourse of these little Creatures, but as they in their national Vivacity spoke three or four together, I could make but little of their Discourse. I found however, by some broken Expressions that I caught now and then, they were disputing warmly the Merit of two foreign Musicians, one a Cousin, the other a Musketo; in which Dispute they spent their time seemingly as regardless of the Shortness of Life, as if they had been sure of living a Month. Happy People! thought I, you live certainly under a wise, just and mild Government, since you have no public Grievances to complain of, nor any Subject of Contention but the Perfections or Imperfections of foreign Music. I turned from them to an old greyheaded one, who was single on another Leaf, and talking to himself. Being amus’d with his Soliloquy, I have put it down in writing, in hopes it will likewise amuse her to whom I am so much indebted for the most pleasing of all Amusements, her delicious Company, and her heavenly Harmony.
“It was, says he, the Opinion of learned Philosophers of our Race, who lived and flourished long before my time, that this vast World, the Moulin Joli, could not itself subsist more than 18 Hours; and I think there was some Foundation for that Opinion, since by the apparent Motion of the great Luminary that gives Life to all Nature, and which in my time has evidently declin’d considerably towards the Ocean at the End of our Earth, it must then finish its Course, be extinguish’d in the Waters that surround us, and leave the World in Cold and Darkness, necessarily producing universal Death and Destruction. I have lived seven of those Hours; a great Age, being no less than 420 minutes of Time. How very few of us continue so long! I have seen Generations born, flourish, and expire. My present Friends are the Children and Grandchildren of the Friends of my Youth, who are now, alas, no more! And I must soon follow them; for by the Course of Nature, tho’ still in Health, I cannot expect to live above 7 or 8 Minutes longer. What now avails all my Toil and Labour in amassing Honey-Dew on this Leaf, which I cannot live to enjoy! What the political Struggles I have been engag’d in for the Good of my Compatriotes, Inhabitants of this Bush; or my philosophical Studies for the Benefit of our Race in general! For in Politics, what can Laws do without Morals! Our present Race of Ephemeres will in a Course of Minutes, become corrupt like those of other and older Bushes, and consequently as wretched. And in Philosophy how small our Progress! Alas, Art is long, and Life short! My Friends would comfort me with the Idea of a Name they say I shall leave behind me; and they tell me I have lived long enough, to Nature and to Glory: But what will Fame be to an Ephemere who no longer exists? And what will become of all History, in the 18th Hour, when the World itself, even the whole Moulin Joli, shall come to its End, and be buried in universal Ruin? To me, after all my eager Pursuits, no solid Pleasures now remain, but the Reflection of a long Life spent in meaning well, the sensible Conversation of a few good Lady-Ephemeres, and now and then a kind Smile, and a Tune from the ever-amiable Brillante.
